UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-6935



QUENTIN BLEDSON,

                                             Petitioner - Appellant,

          versus


VANESSA ADAMS,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:06-cv-00130-GBL)


Submitted:   August 18, 2006            Decided:   September 28, 2006


Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Quentin Bledson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Quentin Bledson, a federal inmate, appeals from the

district court’s orders dismissing his 28 U.S.C. § 2241 (2000)

petition for want of administrative exhaustion and denying his

motion for reconsideration.   We vacate the orders of the district

court and remand for consideration of the merits of Bledson’s

claims.

           Bledson was convicted of possession of a hazardous tool.

He received a variety of sanctions, including the loss of forty

days’ good conduct time, for this offense.    Bledson appealed the

decision and asked that the conviction be expunged from his record.

At each level in the appeals process, the representative of the

Bureau of Prisons denied Bledson’s appeal, specifically finding

that “sanctions were” “appropriate.”   We read these administrative

denials to mean that all the sanctions imposed for the offense,

including the loss or revocation of good time credits, were before

each reviewing authority and that the loss of good time credits,

like all the sanctions, was upheld at each step of the review

process.   Accordingly, we conclude that Bledson has exhausted his

administrative remedies.

           We therefore vacate the orders of the district court and

remand for consideration of the merits of Bledson’s claims.     We

dispense with oral argument because the facts and legal contentions




                               - 2 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                             VACATED AND REMANDED




                              - 3 -